Order entered February 12, 2014




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-00003-CV

           BCH DEVELOPMENT, LLC AND BLANCHARD HOMES, LLC, Appellants

                                                  V.

 LAKEVIEW HEIGHTS ADDITION PROPERTY OWNERS' ASSOCIATION AND BARBARA
                         WOHLRABE, Appellees

                          On Appeal from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-13-05900-A

                                              ORDER
       We GRANT appellants’ February 10, 2014 unopposed motion to withdraw Busch, Ruotolo &

Simpson, LLP, Alan L. Busch, and Christopher M. Albert as counsel and February 10, 2014 notice of

substitution of lead counsel. We DIRECT the Clerk of the Court to remove Busch, Ruotolo & Simpson,

LLP, Alan L. Busch, and Christopher M. Albert as appellants’ lead counsel and substitute Darrin Walker

in their place. We further GRANT appellants’ February 11, 2014 unopposed first motion for extension of

time to file brief and ORDER the brief be filed no later than March 19, 2014. Appellees shall file their

brief no later than April 28, 2014. Because this is an accelerated appeal, no further extensions will be

granted absent exigent circumstances.

                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE